Case 2:20-cv-08706-SVW-JC Document 17-1 Filed 09/24/20 Page 1 of 2 Page ID #:235




  1 LAW OFFICES OF TODD B. SEROTA
      TODD B. SEROTA, State Bar No. 109875
  2 Email: tserota@alum.mit.edu
      1601 N. Sepulveda Blvd., #793
  3 Manhattan Beach, California 90266
      Telephone: (310) 798-2004
  4 Facsimile: (310) 798-7273
  5
  6 Attorneys for Defendants Redpill Canada VR, Inc., Marc-Antoine Pinard,
      Dominique Roussy, Jeremy Cooperstock and Parminder Singh
  7
  8
  9                            UNITED STATES DISTRICT COURT
10                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12    RED PILL VR, INC., a Delaware                          Case No. 2:20-cv-8706-SVW
      Corporation,
13
                                 Plaintiff,
14           v.
15    REDPILL CANADA VR, INC., a                             DECLARATION OF TODD B.
      Canadian Corporation, MARC-                            SEROTA IN SUPPORT OF
16    ANTOINE PINARD, an individual,                         DEFENDANTS’ RESPONSE TO
      DOMINIQUE ROUSSY, an individual,                       PLAINTIFF’S EX PARTE
17    JEREMY COOPERSTOCK, an                                 APPLICATION FOR TRO AND
      individual, AND PARMINDER                              OSC
18    SINGH, an individual.
19                               Defendants.                 [Filed concurrently with Defendants’
                                                             Response To Plaintiff’s Ex Parte
20                                                           Application For TRO And OSC]
21
22
            I, Todd B. Serota, declare and state that:
23
24
            1.        I am a member of the Bar of the State of California, a member of the
25
      Bar of this Court and I am counsel for Defendants in the above captioned-action. I
26
      make this declaration in support of Defendants’ Response To Plaintiff’s Ex Parte
27
28
                                                         1
                  DECLARATION OF TODD B. SEROTA IN SUPPORT OF DEFENDANTS’ RESPONSE TO PLAINTIFF’S EX
                                          PARTE APPLICATION FOR TRO AND OSC
                                                    2:20-cv-8706-SVW
Case 2:20-cv-08706-SVW-JC Document 17-1 Filed 09/24/20 Page 2 of 2 Page ID #:236




  1 Application For TRO And OSC. The matters stated herein are of my own personal
  2 knowledge and if called as a witness I could and would competently testify thereto.
  3         2.       I was only hired to represent Defendants at 9:30 a.m. this morning, so
  4 it was not possible to file a substantive opposition to Plaintiff’s ex parte
  5 application.
  6         3.       None of the operative documents in this case (complaint, summons
  7 and the ex parte application itself) have been served on any of the Defendants.
  8 Defendants only have copies of the operative documents because an attorney at
  9 Plaintiff’s New York law firm sent courtesy copies of the documents to
10 Defendants’ Canadian counsel.
11          4.       Plaintiff’s Notice of Related Cases form filed concurrently with the
12 complaint states that there are no related cases. This is a critical fraudulent
13 misrepresentation because there is a related arbitration pending in Canada between
14 Defendants and Plaintiff Redpill Canada VR, Inc. The case was filed in The Adric
15 Institute of Canada (a well-recognized arbitration organization in Canada) by all of
16 the individual Defendants against the Plaintiff with the one corporate Defendant
17 impleaded on September 16, 2020 and arises out of the same facts (primarily
18 breach of the DSA at issue in the case at bar).
19
20          I declare under penalty of perjury under the laws of the United States Of
21 America and California that the foregoing is true and correct and that this
22 declaration was executed on September 24, 2020 at Redondo Beach, CA.
23
24                                                           ____________/s/________________
25                                                                      Todd B. Serota
26
27
28
                                                        2
                 DECLARATION OF TODD B. SEROTA IN SUPPORT OF DEFENDANTS’ RESPONSE TO PLAINTIFF’S EX
                                         PARTE APPLICATION FOR TRO AND OSC
                                                   2:20-cv-8706-SVW
